BERDON, J.,
dissenting. In my view, the trial court erred by declining to instruct the jury on the lesser included offense of larceny in the sixth degree.1 Accordingly, I believe that the Appellate Court was correct to *484order a new trial. State v. Preston, 46 Conn. App. 778, 788, 700 A.2d 1190 (1997).
In order to reach the contrary conclusion, the majority must ignore our well settled law pertaining to the accused’s right to have the jury instructed on a lesser included offense. “[W]e view the evidence in the light most favorable to the defendant’s request for a charge on the lesser included offense. State v. Montanez, 219 Conn. 16, 22-23, 592 A.2d 149 (1991); State v. Herring, 210 Conn. 78, 106, 554 A.2d 686, cert. denied, 492 U.S. 912,109 S. Ct. 3230,106 L. Ed. 2d 579 (1989). [T]he jury’s role as fact-finder is so central to our jurisprudence that, in close cases, the trial court should generally opt in favor of giving an instruction on a lesser included offense, if it is requested. . . . Otherwise the defendant would lose the right to have the jury pass upon every factual issue fairly presented by the evidence. . . . State v. Rasmussen, 225 Conn. 55, 68, 621 A.2d 728 (1993). On appeal, an appellate court must reverse a trial court’s failure to give the requested instruction if we cannot as a matter of law exclude [the] possibility that the defendant is guilty only of the lesser offense. State v. Falby, 187 Conn. 6, 30, 444 A.2d 213 (1982). State v. Arena, 235 Conn. 67, 73-74, 663 A.2d 972 (1995).” (Internal quotation marks omitted.) State v. Tomasko, 238 Conn. 253, 261, 681 A.2d 922 (1996). In short, a conviction that follows a trial court’s failure to deliver a lesser included offense charge must be reversed unless no rational jury, viewing the evidence in the light most favorable to the defendant, reasonably could have found that the defendant committed the lesser offense. This is perhaps the most lenient standard of review that exists in our law, and for good reason: the only consequence of a charge on a lesser included offense is that it permits the jury to resolve a factual issue, subject to all the procedural safeguards associated with verdicts based upon insufficient evidence. Although the *485majority quotes the same words that I have quoted, it does not appear to understand what they mean.
The dispositive question in this appeal is whether, considering the evidence in the light most favorable to the defendant, the jury reasonably could have determined that the defendant neither used nor threatened to use physical force “for the purpose of . . . overcoming resistance ... to the retention [of stolen property] immediately after the taking . . . .” General Statutes § 53a-133.2 The Appellate Court answered this question in the affirmative. State v. Preston, supra, 46 Conn. App. 785. When viewed through the lens supplied by our exceedingly lenient standard of review, this conclusion is clearly correct.
First of all, the jury reasonably could have concluded that the defendant3 did not possess any stolen property at the time that he used force. It is necessary to briefly summarize the relevant facts. The defendant entered a Milk Plus convenience store and stuffed several packs of cigarettes in his shirt. The clerk asked him if he had enough money to pay for the merchandise, and the defendant assured him that he did. Nevertheless, the clerk vaulted over the counter and ripped the defendant’s shirt open, spilling the cigarettes to the floor. Although the clerk claimed that a number of packs of cigarettes remained in the defendant’s shirt, this testimony was contradicted by that of William Revis, the person who drove the defendant to and from the Milk Plus.4 Moreover, no cigarettes were recovered either from Revis’ automobile or from the parking lot outside the Milk Plus, where the altercation relied upon by the *486state occurred. It was only after the cigarettes spilled to the floor that the defendant used any force.5 Viewing this evidence in the light most favorable to the defendant’s proposed jury instruction, the jury reasonably could have concluded that the defendant did not possess any stolen property at the time that he used force. Correlatively, the jury reasonably could have concluded that the defendant did not use force “for the purpose of . . . overcoming resistance ... to the retention [of stolen property] . . . .”6 (Emphasis added.) General Statutes § 53a-133.
Even if we were to assume arguendo that the defendant retained at least one pack of cigarettes in his shirt, the jury reasonably could have concluded that the defendant did not use force “for the purpose of’ overcoming the clerk’s resistance to this hypothetical theft. Significantly, it was the clerk who injected violence into the encounter by vaulting over the counter, attacking the defendant, and ripping open his shirt. Prior to this point, the defendant had employed no force; in fact, he had offered to pay for the cigarettes.7 Viewing the *487evidence in the light most favorable to the defendant, it is apparent that the jury reasonably could have concluded that the defendant’s use of force was motivated solely by his desire to avoid both physical harm and apprehension by the police.8
The issues in the present case are irreducibly fact-bound. As such, they rest squarely within the province of the jury, the finder of fact in this case. Because I believe that the trial court usurped the role of the jury by refusing to allow it to consider a lesser included offense, I dissent.

 See footnote 3 of the majority opinion for the text of the relevant larceny statutes at issue in the present case.


 See footnote 1 of the majority opinion for the complete text of § 53a-133.


 The defendant claimed mistaken identity, an issue that is not before us.


 Significantly, Revis testified against the defendant’s alibi and — according to the defendant — had a motive to harm the defendant through his testimony. More specifically, the defendant testified that Revis was suspicious of the defendant’s relationship with Revis’ girlfriend.


 According to the majority, “[i]t is undisputed that, at the time the two men began to struggle, the defendant was in possession of stolen cigarettes.” This is not a fair characterization of the evidence, let alone one that views the testimony adduced at trial in the light most favorable to the defendant. To begin with, it is undisputed that the two men were not equally culpable for the use of force: the clerk threw the first punch by vaulting over the counter, attacking the defendant, and ripping open his shirt. Moreover, for the reasons explained in the body of this dissent, the jury reasonably could have concluded that all the cigarettes spilled to the floor before the defendant had used any force.


 The majority makes the curious argument that “the jury was not provided with any basis for concluding that the defendant possessed no stolen cigarettes when he fought with [the clerk] in the parking lot.” (Emphasis added.) This statement betrays a misunderstanding of our standard of review. In fact, the more appropriate point to make is that the jury reasonably could have declined to credit the self-serving testimony of the clerk that the defendant possessed stolen property at the time that he used force.


 According to the majority, “it is undisputed that the defendant used physical force upon [the clerk] during the continuous sequence of events immediately following his taking of cigarettes from Milk Plus.” This is untrue. *487In my view, a jury reasonably could have concluded that the clerk’s intervening acts of violence disrupted the continuity of what was supposed to have been a surreptitious shoplifting.


 An eyewitness corroborated this interpretation of the evidence by “testifying] that she saw [the clerk] grab the defendant and that she thought the defendant pushed [the clerk] away.” State v. Preston, supra, 46 Conn. App. 784. Nevertheless, the majority claims that “there was no . . . testimony of any kind before the jury that indicated that the defendant’s use of force was intended solely for purposes of escape or self-defense.”